DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 10-18 in the reply filed on 3/04/2021 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2021.
Specification
The disclosure is objected to because of the following informalities:
The instant specification recites composition percentages, but does not recite what type of percentage, e.g. atomic percentage or mass percentage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1-4, 10 and 13 (from which all other claims depend) recite composition percentages, but do not recite what type of percentage, e.g. atomic percentage or mass percentage.  This renders the composition indefinite which renders the scope of the claims indefinite.
Instant claim 3 recites “the steel is used on the basis of 50CrMo4 with a Ni-content ranging between 0.5 and 1.0%,” and instant claim 4 recites, “The method according to claim 3, wherein the following composition is used (figures in %) in the steel: C 0.45… Cu 0.12… Al 0.02.”  These limitations are indefinite because it is of the compositional metes and bounds of the limitation “the steel is used on the basis of 50CrMo4” given that the steel does not meet the compositional requirements of 50CrMo4. 50CrMo4 does not contain Ni, Cu or Al and the minimum C content of 50CrMo4 is 0.46, which is greater than the claimed amount of 0.45 C.  This renders the composition of the steel indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 10-12, Takio discloses a method for producing a rolling bearing ring, wherein the rolling bearing ring, which is made of a hypo-eutectoid heat-treated steel containing C of 0.2-0.7 wt% and Cr in an amount of 0.5-3.0 wt%, with example C containing a C content of 0.4 and Cr content of 1.5 wt% and example D containing a C content of 0.5 and Cr content of 1.2 (overlapping and lying within, respectively, the instantly claimed range of C in an amount of 0.4-0.55% and Cr in an amount of 0.5-2.0%) in order to form a hardened boundary layer, is inductively heated, then quenched 
(Takio, abstract, para [0006, 0009, 0010], Table 1)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takio including the instantly claimed because Takio discloses the same utility throughout the disclosed ranges.
Regarding claims 5 and 6, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the method of Takio would be expected to impart the same or similar properties as the instantly claimed method because the method of Takio is performing the same or similar method steps to the same or similar composition.
Regarding claims 7 and 14-18, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, one of ordinary skill in the art would recognize time and temperature of the tempering step as result effective variables for controlling the resultant properties of the bearing, with higher temperatures and longer times resulting in greater toughness at the expense of strength and hardness.  It would require little more than routine experimentation by one of ordinary skill in the art to .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) as applied to claims 1, 5-7 and 10-18 above, and further in view of JP 2001220643A to Hiramatsu (an English language machine translation has been relied upon for examination purposes).
Regarding claim 2, Takio is silent as to a nickel content of the steel.
Hiramatsu discloses that Ni may be added to bearing steel in an amount of 0-2.0% by mass in order improve hardenability and prevent low temperature brittleness (Hiramatsu, abstract, para [0002, 0020])
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0-2.0% by mass Ni, including in the instantly claimed range of 0.5-1%, to the steel of Takio as suggested by Hiramatsu, the motivation for doing so being to improve hardenability and prevent low temperature brittleness (Hiramatsu, abstract, para [0002, 0020]).
Regarding claims 3 and 4, Hiramatsu discloses a bearing steel with improved local ductility comprising the following composition which overlaps the instantly claimed composition as follows:

Element
Claimed %
Hiramatsu wt%
Overlaps?
C
0.45
0.10-0.80
Yes
Si
0.23
0-0.40
Yes
Mn
0.64
0-1.0
Yes
P
0.004
0-0.03
Yes
S
0.001
0-0.01
Yes

1.18
0-1.6
Yes
Mo
0.28
0-0.3
Yes
Ni
0.75
0-2.0
Yes
Cu
0.12
0-0.3
Yes
Al
0.02
0-0.1
Yes
Fe
Balance
Balance
Yes


(Hiramatsu, abstract, para [0002, 0007, 0016-0020])
Regarding claims 3 and 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the steel of Hiramatsu in the process of Takio, the motivation for doing so being to improve the local ductility of the steel (Hiramatsu, para [0007]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takio in view of Hiramatsu including the instantly claimed because Takio in view of Hiramatsu discloses the same utility throughout the disclosed ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736